DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The preliminary amendment filed October 31, 2021 canceling claims 11-20 and adding new claims 21-39 is acknowledged and has been entered.
Claims 21-39 are pending and will be examined.

Applicant’s amendment filed on May 3, 2022 is acknowledged and has been entered.  Claims 1-20 have been canceled.  Claims 21-39 are pending.

Claims 21-39 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made FINAL.




New Grounds of Rejection
Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,242,562 and US Patent 11,118,225 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Travers et al (Nucleic Acids Research, 2010, 38:15, e159:p1-8, cited in IPR 2022-00816, IPR 2022-00817 and cited as relevant in prior office action) in view of Xie et al. (US PgPub 20140155274; June 2014).
With regard to claim 21, Travers teaches a method for sequencing a double-stranded nucleic acid molecule, comprising: 
(a) preparing a sequencing library, wherein preparing a sequencing library comprises- providing a set of hairpin adapters having a double-stranded region and a linker region;
ligating the hairpin adapters to a plurality of double-stranded nucleic acid molecules to generate a sequencing library comprising a plurality of adapter-nucleic acid molecule complexes (Figure 2, where hairpin adapters are ligated to the double stranded nucleic acids); and 
(b) sequencing at least a portion of the linear single-stranded adapter-nucleic acid molecule complexes to obtain a plurality of sequence reads, wherein sequencing comprises cluster amplifying the portion of the linear single-stranded adapter-nucleic acid molecule complexes on a sequencing substrate (Fig 4, where sequencing results are provided); 
(c) grouping the plurality of sequence reads into a plurality of families based at least in part by cluster on the sequencing substrate (Figure 4, where sequencing results are grouped); and   
(d) comparing sequence reads within a family to generate a consensus sequence for that family (Figure 4, where sequencing results are grouped).  
With regard to claim 22, Travers teaches a method of claim 21, wherein ligating the hairpin adapters to a plurality of double-stranded nucleic acid molecules comprises ligating hairpin adapters to both ends of the double-stranded nucleic acid molecules, and wherein at least one of the hairpin adapters on at least a portion of the adapter-nucleic acid molecule complexes comprises a cleavage site (Figure 2, where hairpin adapters are ligated to the double stranded nucleic acids).  
With regard to claim 31, Travers teaches a method of claim 29, further comprising generating a ligateable end on the double-stranded nucleic acid molecules, wherein the ligateable end comprises a T-overhang, an A-overhang, a CG overhang, a blunt end or a single- stranded sequence complementary to an adapter ligation domain (Figure 2 legend, where an overhang is included and includes an A overhang).  
With regard to claim 32, Travers teaches a method of claim 21, wherein the hairpin adapters further comprise one or more amplification primer binding sites (Figure 1 legend where the primer binding sites are described within the hairpin).  
With regard to claim 33, Travers teaches a method of claim 21, wherein the hairpin adapters further comprise one or more sequencing primer binding sites (Figure 1 legend where the primer binding sites are described within the hairpin).     
With regard to claim 34, Travers teaches a method of claim 21, wherein the consensus sequence comprises a sequence of nucleotide bases, and wherein each nucleotide base is identified at a given position in the consensus sequence when a specific nucleotide is complementary between at least one sequence read of the first strand and at least one sequence read of the second strand (Fig 4, where sequencing results are provided; see also p. 5, col 1 where sequencing results and comparisons are described).  
With regard to claim 35, Travers teaches a method of claim 34, wherein generating a consensus sequence for each of the families further comprises identifying nucleotide positions where the compared sequence read of the first strand and the sequence read of the second strand are non-complementary and scoring the identified non-complementary nucleotide positions as potential artifacts (Fig 4, where sequencing results are provided; see also p. 5, col 1 where sequencing results and comparisons are described).  
Regarding claim 21, while Travers teaches many of the steps of the method as claimed, Travers doesn’t teach the step of transitioning to a single stranded template. 
With regard to claim 21, Xie teaches transitioning the adapter-nucleic acid molecule complexes from a double- stranded form to a linear single-stranded form, wherein each linear single-stranded adapter-nucleic acid molecule complex comprises at least a first strand of the nucleic acid molecule and a second strand of the same nucleic acid molecule separated by an adapter sequence (see Fig 2, where the product of amplification is a linear product that includes an adapter sequence separating template sections);
With regard to claim 23, Xie teaches a method of claim 22, wherein the cleavage site is an endonuclease target sequence, and wherein transitioning the adapter-nucleic acid molecule complexes from a double-stranded form to a linear single-stranded form comprises cleaving the endonuclease target sequence with an endonuclease (Fig 2, which gives an example of including a restriction cleavage site within the adapter sequence).  
With regard to claim 24, Xie teaches a method of claim 21, wherein preparing the sequencing library further comprises providing a set of adapters comprising a Y-shape, and wherein the ligating step further comprises ligating a mix of adapters comprising the Y-shape and the hairpin adapters to the plurality of double-stranded nucleic acid molecules to generate the sequencing library (see Figure 10, where a Y shaped adapter is ligated to the first and second strand of the construct; paragraph 198, where the adapters are described in more detail).
With regard to claim 25, Xie teaches a method of claim 21, wherein at least a portion of the adapter- nucleic acid molecule complexes comprises the nucleic acid molecules having an adapter comprising a Y-shape on a first end and a hairpin adapter on a second end (see Figure 10, where a Y shaped adapter is ligated to the first and second strand of the construct; paragraph 198, where the adapters are described in more detail).  
With regard to claim 26, Xie teaches a method of claim 21, wherein one or more nucleotides in the adapter sequence is an RNA nucleotide, a uracil nucleotide, a modified nucleotide or a non-natural nucleotide (paragraph 7 and 47, where RNA and additional modified nucleosides).     
With regard to claim 27, Xie teaches a method of claim 26, the RNA nucleotide, the uracil nucleotide, the modified nucleotide or the non-natural nucleotide provides a cleavage site, and wherein the method further comprises cleaving the adapter sequence at the cleavage site using a nucleotide-specific nuclease (paragraph 7 and 47, where RNA and additional modified nucleosides).   
With regard to claim 28, Xie teaches a method of claim 21, further comprising amplifying the linear single-stranded adapter-nucleic acid molecule complexes prior to sequencing (see Fig 2, where the product of amplification is a linear product that includes an adapter sequence separating template sections).  
With regard to claim 29, Xie teaches a method of claim 21, further comprising modifying the plurality of double-stranded nucleic acid molecules by performing an end-repairing procedure (Example III, where end repair is described).  
With regard to claim 30, Xie teaches a method of claim 29, further comprising performing an A-tailing or T-tailing procedure prior to ligating the hairpin adapters to the double-stranded nucleic acid molecules (Example III, Example VIII and paragraph 198, where the adapters are described in more detail and include tailing).  
With regard to claim 36, Xie teaches a method of claim 21, further comprising loading at least a portion of the sequencing library into a sequencing flow cell and generating a plurality of sequencing clusters on the flow cell, wherein each of the sequencing clusters comprises the first and second strands of an original double-stranded nucleic acid molecule (Example XI-XII, where the sequencing process is descrined; Example XIII amd XIV where the sequence reads are considered and compared).  
With regard to claim 37, Xie teaches a method of claim 21, wherein at least a portion of the hairpin adapters comprise a single molecule identifier (SMI) sequence, and wherein step (c) comprises grouping the plurality of sequence reads into a plurality of families based at least in part on the SMI sequences (Example XI-XII, where the sequencing process is descrined; Example XIII amd XIV where the sequence reads are considered and compared).  
With regard to claim 38, Travers teaches a method of claim 21, wherein prior to step (b), the method further comprises generating amplicons of the adapter-nucleic acid molecule complexes (see Fig 2 and 10; Figure 2, which depicts the inclusion of primer binding sites within a hairpin; Fig 2 exemplifies a DNA hairpin primer; see Figure 10, where a Y shaped adapter is ligated to the first and second strand of the construct; paragraph 198, where the adapters are described in more detail).
With regard to claim 39, Travers teaches a method of claim 21, wherein at least a portion of the hairpin adapters comprise a single molecule identifier (SMI) sequence, and wherein step (c) comprises grouping the plurality of sequence reads into a plurality of families based at least in part on the SMI sequences, and wherein one or more of the families comprise sequence reads from multiple clusters (see Fig 2 and 10; Figure 2, which depicts the inclusion of primer binding sites within a hairpin; Fig 2 exemplifies a DNA hairpin primer; see Figure 10, where a Y shaped adapter is ligated to the first and second strand of the construct; paragraph 198, where the adapters are described in more detail).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Travers to include specific steps of linearization and sequencing steps as taught by Xie to arrive at the claimed invention with a reasonable expectation for success.  Xie teaches “For each amplicon, both barcode sequences and both strands of the cDNA sequence are read using paired-end deep sequencing. According to one aspect, the paired-end strategy, i.e. attaching a barcode to each end of the nucleic acid in a sample, reduces the number of barcodes that must be designed and synthesized while allowing conventional paired-end library protocols and providing long-range sequence information that improves mapping accuracy” (see Figure 10, for example).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Travers to include specific steps of linearization and sequencing steps as taught by Xie to arrive at the claimed invention with a reasonable expectation for success.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 3, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637